Dissenting Opinion.
Rabb, P. J.
I cannot concur in the construction placed on §9595 Burns 1908, Acts 1901, p. 415, §1, by the decision of the court in this ease.
In my view the spirit and purpose of the law, and the plain import of the language employed by the legislature in expressing its purpose, require the consent of all the members of the township advisory board present at a meeting, either regular or special, before an emergency can be declared for the expenditure of sums of money not included *635in the regular estimate of expenditures made by the trustee, unless the case comes within the provision of the act of March 10, 1903 (Acts 1903, p. 431, §6618 Burns 1908).
Hadley, J., eoncnrs.